     Case 3:18-cv-00441-TKW-MAF Document 154 Filed 04/19/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ROLAND CARLY SAINTLOT,

      Plaintiff,

v.                                               Case No. 3:18cv441-TKW-MAF

CHRISTOPHER WHITEHEAD,
et al.,

     Defendants.
______________________________/

                                        ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 145). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that Plaintiff’s motion for injunctive relief should

be denied. Accordingly, it is ORDERED that:

      1.     The Report and Recommendation is adopted and incorporated by

             reference in this Order.

      2.     Plaintiff’s motion for injunctive relief (Doc. 136) is DENIED.

      DONE and ORDERED this 19th day of April, 2021.

                                  T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
